Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims  3-4, 12, 17-26 and 29-30 are cancelled.
Claims 1-2, 5-11, 13-16 and 27-28 are pending and examined herein.
Claims 1-2, 5-11, 13-16 and 27-28 are rejected.

Applicant’s Response
Applicant's response, filed 1 December 2021 has been fully considered. Rejections and/or objections not reiterated  are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office Action all references to the Specification refer to the originally filed Specification filed on 28 of September 2018 and to any amendment filed thereafter.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Specification and in the Claims.

Specification
	The Amended Specification filed on 1 December 2021 is objected to because the changes must be made relative to the specification of record. The Amendment to the Specification filed on 1 December 2021 refers to a paragraph of the Published case.
	The objections to the Specification set forth by the Examiner in the Office Action Mailed on 23 
The disclosure is objected to because of the following informalities: 
At paragraph 7 of the originally filed Specification, the term “off gasses” should be replaced with “of gases”.
At paragraph 37 of the originally filed Specification, “that is” should be inserted between “database is” and “composed of data” to read as follows: “One important component of the personalized database is that is composed of data gathered from an analysis of the intestinal microbiome of the client.
Appropriate correction is required.

Claim Interpretation
	The following recitations are not considered as limiting the scope of the claimed systems for the reasons stated below. The recitations include:
“.....to determine the state of the person’s microbiome” in claim 1, lines 16-17 and in claim 10, line 14. This recitation is directed to an intended outcome of the analysis of the data. This recitation does not limit the scope of the claim system because there is no recitation in the claim that the processing unit is configured to determine a state of the person’s microbiome.
“.....such that the processing unit is in communication with the fecal gas sensor and a heart rate monitor configured to monitor configured to monitor the individual’s heart rate and communicate with the processing unit” in claim 10 line 12. This recitation is directed to an intended outcome of providing a user interface. It is noted herein that under this interpretation the recited system does not include a heart monitor configured to monitor the individual’s heart rate. The heart rate monitor a device with which the processing unit is intended to communicate by virtue of the provided web-based portal. If the Applicant’s intention is to set forth that the system includes a heart rate monitor configured to monitor 
In claim 6 and in claim 13 the recitation that the sample “flows past the hydrogen detector” is merely informative as to what occurs when the sample is exhaled into the compartment and does not limit the scope of the claims.
In claim 8 the recitation that “the exhaled hydrogen or methane level is measured after an ingestion of a known quantity of a designated carbohydrate” is not considered as limiting the scope of the claim as it merely informs a preferred condition for measuring the exhaled gas. 
In claim 8 the recitation that “said hydrogen or methane level is correlated with the state of the microbiome”  is not considered as limiting the scope of the claim since it merely informs what gas levels are correlated to. There is no recitation in the recited device that the processor is configured to correlate the “state” of a microbiome with other data.
In claims 9 and 27 the recitation that the web portal “is capable of receiving information from the person and analyzing the received information.....” is not considered as limited to a specific structure. For the purpose of prior at, any combination of hardware and software that can inherently perform the recited function is considered as meeting the claimed limitation. See MPEP 2114(IV), specifically Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) (The claims were drawn to a CPU that can perform processing of both register-based and stack-based instructions. Appellant alleged infringement of the claims based on claim construction requiring only hardware capable of performing the claimed functionalities. Contrasted with the finding of Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), the court found that "[s]ince hardware cannot meet these limitations in the absence of enabling software, the claims are properly construed as claiming an apparatus comprising a combination of hardware and software capable of practicing the claim.
for sending the fecal sample container to a laboratory for an (the)  intestinal microbiome analysis of the individual’s fecal sample” in claim 10, lines 3-4 and in claim 28. 
“.....to provide individualized reminders, advice and coaching to the individual” in claim 17. This recitation is directed to an untended outcome of analyzing the received information.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-11, 13-16 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following rejections are maintained from the previous office action.
In claims 5 and 6, the term “breath hydrogen gas sensor device” lacks antecedent basis in the claim. Claim 1, from which claims 5 and 6 depend, as currently amended recites a breath hydrogen gas sensor. The claims should be amended to recite: “breath gas sensor 
In claim 7 it is unclear what is being correlated. As explained in the claim interpretations section above, the recitation in claim 1 of “to determine a state of the person’s microbiome” is an intended outcome of the analysis of data about the person and does not limit the scope of the claim. Lacking a positive, active recitation that the device is configured to determine the state of a microbiome the claim is unclear as to what is the source of the data being “correlated”. Clarification is requested.
The following constitute a new grounds of rejection and are necessitated by the claim amendments herein.
Claim 10 lines 11-14 recites: “.....the processing unit is configured to provide a user interface via a web-based portal such that the processing unit is in communication with the fecal gas sensor and a heart rate monitor configured to monitor the individual’s heart rate and communicate with the processing unit”.
The recitation that the provision of a user interface enables or facilitates the processing unit to be in communication with a sensor and a monitor is unclear. A user interface is a point at which  a human interacts with a computer, website or application. A user interface cannot provide a “communication” between a processor and other devices (sensor, monitor). The Applicant is asked to clarify what aspect of a user interface enables the “communication” between a processor and other devices (sensor, monitor). Clarification is requested.
In claim 10 lines 14-16, the recitation of “wherein the processing unit collects data from the laboratory analysis of the fecal sample including the methane or hydrogen level off gassed from the fecal sample and the intestinal microbiome data” lacks antecedent basis in the claim. Claim 10 lines 3-5 recites: “for sending the fecal sample container to a laboratory for an intestinal microbiome analysis of the individual’s fecal sample”.  The “laboratory analysis pertains to the fecal sample and here is no recitation in the claim that said analysis includes methane or hydrogen levels off gassed form a sample. The lack of antecedent basis renders the claim indefinite as to what is the processing unit collecting. Clarification is requested.
In claim 10 line 18  there is lack of antecedent basis in the claim for “the state of the individual’s microbiome”. Claim 10 lines 4 and 16-17 recites “.....an intestinal microbiome analysis of the individual’s fecal sample”  and “the intestinal microbiome data”. The lack of antecedent basis renders the claim indefinite as to what is being determined by the processing unit. If the Applicant’s intention is to set forth that “a” state of the individual’s microbiome is being determined, the claim should be amended accordingly. Clarification is requested.
In claim 13 line 3, there is lack of antecedent basis in the claim for “the sensor device”. Claim 13 depends from claim 11 which depends on claim 10. Claim 13 line 2 recites “the breath gas sensor”, claim 11 line 2 recites “a breath gas sensor” and claim 10 lines 5 and 12 recites a “fecal gas sensor”. Clarification is requested.
In claim 15 there is lack of antecedent basis in the claim for the “the state of  the individual’s intestinal microbiome”. Claim 15 depends from claim 14 which depends from claim 10. Claim 14 recites “the state of the individual’s microbiome” and claim 10 lines 4 and 16-17 recites “.....an intestinal microbiome analysis of the individual’s fecal sample”  and “the intestinal microbiome data”, respectively. The lack of antecedent basis renders the claim indefinite as to what is the basis for the dietary recommendations communicated by the processing unit. If the Applicant’s intention is to set forth that the “state” pertains to the individual’s microbiome, the claim should be amended to recite: “the state of  the individual’s 
In claim 16 there is lack of antecedent basis in the claim for the “the state of  the individual’s intestinal microbiome”. Claim 16 depends from claims 14 which depends from claim 10. Claim 14 recites “the state of the individual’s microbiome” and claim lines 4 and 16-17 recites “.....an intestinal microbiome analysis of the individual’s fecal sample”  and “the intestinal microbiome data”. The lack of antecedent basis renders the claim indefinite as to what is the basis for the determination made by the processing unit. If the Applicant’s intention is to set forth that the “state” pertains to the individual’s microbiome, the claim should be amended to recite: “the state of  the individual’s 
Claims 8-9, 11, 14 and 27-28 are rejected for depending on a rejected base claim.
35 USC 112(b) Rejections-Response to Arguments.
Applicant’s response filed on 1 December 2021 has been considered.
The rejection of claims 5-7 has been marinated from the previous office action. A new grounds 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
A. Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0331641 to Bangera (cited in the previous office action) in view of US 4,542,640 to Clifford as evidenced by Jahng, J., et al. "The effects of methane and hydrogen gases produced by enteric bacteria on ileal motility and colonic transit time." Neurogastroenterology & Motility 24.2 (2012): 185-e92 (herein after Jahng) in further view of US 2018/0316781 to Salem (cited in the previous office action).
The rejection herein has been maintained from the previous office action, any newly cited portions are necessitated by the claim amendments herein and for the purpose of further clarification of the prior art teachings.
Bangera teaches systems for analyzing the microbial composition of the gastrointestinal tract system ( ¶ 29, 32 and 38; Figures 1 and 2).
With regard to claim 1, Bangera teaches a care management system for a person having a chronic digestive disease  (Abstract, ¶ 70; Figure 1).
comprising:
a) a breath gas sensor configured to measure an exhaled level of the person (¶ 26, 29, 32, 33 and 38; Figures 1-2). The system includes a breath sampling device (¶ 26, 29) integrated with an analysis device (¶31, 32). The breath sampling device and the analysis of breath is described US 7,255,677 to Burch (incorporated by reference).  The device described by Burch include gas sensors. See col. 7, lines 55-65.
b) a fecal sampling container with a fecal gas sensor configured to measure an off gassed level from a fecal sample of the person that is placed in the container (¶ 26, 29-32, 38 and 40). The system 
c) a processing unit in communication with the breath gas sensor and the fecal gas sensor that is configured to correlate changes in the exhaled level with the fecal off gassed level  (¶ 36, 39, 64, 71 and 94-95; Figures 1-3). The system integrates data from the sampling/analysis device, personal data and medical information of the patient to generate metadata.
d) an interactive web-based portal (¶ 2, 38, 47 and 94-96; Figures 1-4).The system accepts data regarding the individual’s health status and data from the analysis devices and, integrates said data into an individual profile.
wherein the processing unit is configured to provide a user interface via the web-based portal and to communicate with the personalized database to obtain data about the person from the personalized database, and the processing unit is further configured to analyze said data about the person to determine a state of the person’s microbiome, wherein said data and said state are stored in the personalized database (¶ 26, 40-43).
wherein the processing unit generates a message for the person to stop or start exercising based on the heart rate data (¶ 45-57). Bagera teaches that the system is configured to communicate interventions to a user to improve the user’s microbiome. Bangera teaches that system is configured to provide an action plan including the suggestion to exercise regularly (see Bangera at ¶ 55). 
Bangera does not teach that the breath gas sensor is a hydrogen or a methane sensor and Bangera does not teach that the fecal gas sensor is a hydrogen or a methane sensor. As such, the levels measured and correlated by Bangera’s system are not hydrogen or methane levels (as in claim 1). 
methane and hydrogen comprising and array of gas sensors and configure to determine gas concentrations (col. 3, lines 33-37; col. 6, lines 35-65; col. 12, lines 17-67; Figure 1).
It would have been prima facie to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensor devices in Bangera with a methane and/or a hydrogen sensor for measuring exhaled and off gassed methane and/or hydrogen levels as taught by Clifford. One would have been motivated to do so and had reasonable expectation of success in doing so because Bangera is explicitly directed to providing an action plan to alter an individual’s GI tract microbial composition (see Bangera at paragraph 55) based on disease indicators (see Bangera at paragraphs 47 and 55) and, as evidenced by Jahng and the references cited therein, exhaled and/or intestinal methane and hydrogen production in the gastrointestinal tract are indicators of gastrointestinal disease conditions. See Jahng at page 189 col. 1 and 2 (methane production is related to constipation, constipation predominant IBS; diverticulosis and encopresis; hydrogen production is related to accelerated transit causing diarrhea) and, page 190 col. 2 (gases produced by the intestinal flora including methane and Hydrogen modulate gastrointestinal motor function in health and disease). The skilled artisan would recognize that this modification would improve Bangera’s system by providing indicators pertaining gastrointestinal disease condition which is required in Bangera to provide an action plan for the user.
While Bangera teaches that the system continuously monitors microbial profiles including parameters of cardiovascular health (see Bangera at ¶ 70) and, Bangera teaches that the system accepts data regarding at least one metabolic state of the individual including hypertension (Bangera at ¶ 50), neither Bangera nor Clifford teach that the system includes a heart rate monitor and optionally also a blood pressure monitor which are both configured to communicate with the processing unit and provides heart rate data and optionally blood pressure data to the personalized database (as in claim 1).

Bangera in view of Clifford as modified and Salem are directed to health monitoring systems configured to receive health parameter data including cardiovascular related data and data pertaining gas emanating from the bowel and, to provide a recommendation to a user based on the data.
Thus, Bangera as modified and Salem are directed to the same field of endeavor.
It would have been prima facie to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Bangera and Salem. One would have been motivated to do so and had reasonable expectation of success in doing so because Bangera is explicitly directed to monitoring parameters of cardiovascular health including hypertension (Bangera at ¶ 50 and 70). The skilled artisan would recognize that modifying Bangera to include a blood pressure monitor would provide the means to accept the data required to monitor parameters of cardiovascular health, in particular data related to hypertension.
With regard to claim 5-6, Bangera with the provisions by Clifford teaches that the sensors include hydrogen and methane sensors. See Clifford at col. 3, lines 33-37. The sensors include detectors. See Clifford at col. 7, lines 15-55.
With regard to claim 7, see Bangera at ¶ 47-52 and Figure 4. The system is configured to integrate the data received from the analysis devices, establish a relationship between said data and provide a recommendation.
With regard to claim 8, see Bangera at ¶ 26, 32, 33, 36, 38 and 94-95; Figures 1-2.
With regard to claim 9, see Bangera at ¶ 39-40, 94-95 and figures 1-4. The system is configured to receive information, analyze it and provide suggestions and interventions to a user.
B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0331641 to US 2010/0331641 to Bangera (cited in the previous office action) in view of US 4,542,640 to Clifford as evidenced by Jahng in further view of US 2018/0316781 to Salem (cited in the previous office action) as applied to claim 1 above in further view of US 2015/0213193 to Apte (cited in the previous office action).
The rejection herein has been maintained from the previous office action, any newly cited portions are necessitated by the claim amendments herein and for the purpose of further clarification of the prior art teachings.
Bangera teaches systems for analyzing the microbial composition of the gastrointestinal tract. The system includes sampling devices which include containers for fecal matter (¶ 26, 30 and 40; Figure 1). With the provisions by Clifford as evidenced by Jahng the sampling/analysis device include a gas sensor for measuring methane and hydrogen. With the provisions by Salem, the system includes a blood pressure monitor.
However, neither Bangera nor Clifford or Salem teach that the fecal sampling kit includes a delivery package which is configured for sending the fecal sample container with the fecal sample to a laboratory (as in claim 2).
Apte teaches a system and a kit  for analyzing a microbiome of an individual  (¶27). The kit includes sample containers that are configured to be delivered back to a sample handling network via a packaging receptacle (e.g., a bubble mailer, an envelope, a parcel, etc.), with or without postage for delivery to the sample handling network (¶ 44; figure 4A).
Bangera in view of Clifford and Salem as modified and, Apte are directed to systems and kits for analyzing the microbiome of an individual.

It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Bangera with Apte. One would have been motivated to do so and had reasonable expectation of success in doing so because all elements were known in the prior art and Apte teaches that kits for analyzing the microbiome of an individual including collection containers for fecal samples may be modified to include a delivery package for returning the collected sample to perform the analysis (Apte at ¶ 37, 44 and Figure 4A).
C. Claims 10, 11, 13-16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0331641 to Bangera (cited in the previous office action) in view of US 4,542,640 to Clifford as evidenced by Jahng, J., et al. "The effects of methane and hydrogen gases produced by enteric bacteria on ileal motility and colonic transit time." Neurogastroenterology & Motility 24.2 (2012): 185-e92 (herein after Jahng).
The rejection herein has been maintained from the previous office action, any newly cited portions are necessitated by the claim amendments herein and for the purpose of further clarification of the prior art teachings.
Bangera teaches systems for analyzing the microbial composition of the gastrointestinal tract system ( ¶ 29, 32, 38; figures 1 and 2).
With regard to claim 10, Bangera teaches a digestive improvement system comprising:
a) a fecal sampling kit that includes a fecal sample container configured to hold an individual’s fecal sample and a fecal gas sensor configured to measure a level off gassed form the fecal sample (¶ 26, 29, 30, 32, 33, 38 and 40; Figures 1-2). The system includes containers for fecal matter and multiple sampling devices. Sampling devices are integrated with an analysis device which includes gas sensors with detectors as described in US 7,255,677 to Burch incorporated by reference. See col. 7, lines 15-65 in Burch.
b) a processing unit configured to analyze an intestinal microbiome data derived from a laboratory analysis of the fecal sample of the individual, wherein the intestinal microbiome data is stored in the processing unit (¶ 3, 25, 38 and 70-71).
and wherein; c) the processing unit is configured to to provide a user interface via a web-based portal such that the processing unit is in communication with the fecal gas sensor and a heart rate monitor configured to monitor the individual’s heart rate and communicate with the processing unit, wherein the processing unit collects data from the laboratory analysis of the fecal sample including the level off gassed from the fecal sample and the intestinal microbiome data, and analyzes said data regarding the level and the intestinal microbiome data to determine the state of the individual’s microbiome, and wherein the processing unit generates a message for the individual to stop or start exercising based on the heart rate  (¶ 2, 36, 38-39, 47-57, 64, 71, 94-96; Figures 1-4). Bangera teaches that the system is configured to integrate the data received from the analysis devices, establish a relationship between said data and provide a recommendation. Bangera taches that the system accepts data regarding the individual’s health status and data from the analysis devices and, integrates said data into an individual profile. As shown in Figures 1-3 of Bangera, all elements of the system are “in communication” with the computational device. Bagera teaches that the system is configured to communicate interventions to a user to improve the user’s microbiome. Bangera teaches that system is configured to provide an action plan including the suggestion to exercise regularly (see Bangera at ¶ 55).
Bangera does not teach that the fecal gas sensor is configured to measure methane or hydrogen. As such, the levels analyzed by Bangera’s system are not hydrogen or methane levels. 
Clifford teaches a selective gas detection system for measuring methane and hydrogen comprising and array of gas sensors and configured to determine constituent gas concentrations including (col. 3, lines 33-37; col. 6, lines 35-65; col. 12, lines 17-67; Figure 1).
prima facie to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensor devices in Bangera with a methane sensor for measuring methane levels as taught by Clifford. One would have been motivated to do so and had reasonable expectation of success in doing so because Bangera is explicitly directed to providing an action plan to alter an individual’s GI tract microbial composition (see Bangera at paragraph 55) based on disease indicators (see Bangera at paragraphs 47 and 55) and, as evidenced by Jahng and the references cited therein, exhaled and/or intestinal methane and hydrogen production in the gastrointestinal tract are indicators of gastrointestinal disease conditions. See Jahng at page 189 col. 1 and 2 (methane production is related to constipation, constipation predominant IBS; diverticulosis and encopresis; hydrogen production is related to accelerated transit causing diarrhea) and, page 190 col. 2 (gases produced by the intestinal flora including methane and Hydrogen modulate gastrointestinal motor function in health and disease). The skilled artisan would recognize that this modification would improve Bangera’s system by providing indicators pertaining gastrointestinal disease condition which is required in Bangera to provide an action plan for the user.
With regard to claims 11 and 13, Bangera teaches a breath gas sensor configured to measure an exhaled level of the person (as in claim 11), wherein the breath gas sensor includes a detector configured to measure an exhaled level in a breath sample exhaled into a compartment of the sensor device that flows past the detector (as in claim 13). See Bangera at ¶ 26, 29, 32, 33 and 38; Figures 1-2). The system includes a breath sampling device (¶ 26, 29) integrated with an analysis device (¶31, 32). The breath sampling device and the analysis of breath is described US 7,255,677 to Burch (incorporated by reference).  The device described by Burch include gas sensors with detectors. See col. 7, lines 15-65. Bangera does not teach that the breath gas sensor is configured to measure hydrogen or methane (as in claim 11). As such, the detector in Burch is not a hydrogen or methane detector (as in claim 13) and the levels measured by Bangera’s system are not hydrogen or methane levels (as in claim 11). 
methane and hydrogen comprising and array of gas sensors and configured to determine constituent gas concentrations including (col. 3, lines 33-37; col. 6, lines 35-65; col. 12, lines 17-67; Figure 1).
It would have been prima facie to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the breath sensor device in Bangera with a hydrogen and/or a methane sensor/detector for measuring hydrogen and/or methane levels as taught by Clifford. One would have been motivated to do so and had reasonable expectation of success in doing so because Bangera is explicitly directed to providing an action plan to alter an individual’s gastrointestinal tract microbial composition (see Bangera at paragraph 55) based on disease indicators (see Bangera at paragraphs 47 and 55) and, as evidenced by Jahng and the references cited therein, exhaled and intestinal methane and hydrogen production in the gastrointestinal tract are indicators of gastrointestinal disease conditions. See Jahng at page 189 col. 1 and 2 (methane production is related to constipation, constipation predominant IBS; diverticulosis and encopresis; hydrogen production is related to accelerated transit causing diarrhea) and, page 190 col. 2 (gases produced by the intestinal flora including methane and Hydrogen modulate gastrointestinal motor function in health and disease). The skilled artisan would recognize that this modification would improve Bangera’s system by providing indicators pertaining gastrointestinal disease condition which is required in Bangera to provide an action plan for the user.
With regard to claims 14 and 15, see Bangera at ¶ 47-52 and Figure 4. The system is configured to receive data from the analysis devices, analyze said data, integrate the data, establish a relationship between said data and provide a recommendation. The system is configured to receive multiple samples and operate continuously (¶ 28).
With regard to claim 16, see Bangera at ¶ 47-52 and Figure 4. The system is configured to receive data from the analysis devices, analyze the data, integrate said data, establish a relationship 
With regard to claim 27, see Bangera at ¶ 39-40, 94-95 and Figures 1-4. The system is configured to receive information, analyze it and provide suggestions and interventions to a user.
D. Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0331641 to Bangera (cited in the previous office action) in view of US 4,542,640 to Clifford as evidenced by Jahng as applied to claim 10 above in further view of US 2015/0213193 to Apte (cited in the previous office action).
The rejection herein has been maintained from the previous office action, any newly cited portions are necessitated by the claim amendments herein and for the purpose of further clarification of the prior art teachings.
Bangera teaches systems for analyzing the microbial composition of the gastrointestinal tract. The system includes sampling devices which include containers for fecal matter (¶ 26, 30 and 40; Figure 1). With the provisions by Clifford as evidenced by Jahng the sampling/analysis device include a gas sensor for measuring methane and hydrogen. 
Neither Bangera nor Clifford teach that the fecal sampling kit includes a delivery package for sending the fecal sample constrainer to a laboratory for an intestinal microbiome analysis (as in claim 28).
However, Apte teaches a system and a kit  for analyzing a microbiome of an individual  (¶27). The kit includes sample containers that are configured to be delivered back to a sample handling network via a packaging receptacle (e.g., a bubble mailer, an envelope, a parcel, etc.), with or without postage for delivery to the sample handling network (¶ 44; figure 4A).

Thus, Bangera as modified and Apte are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Bangera with Apte. One would have been motivated to do so and had reasonable expectation of success in doing so because all elements were known in the prior art and Apte teaches that kits for analyzing the microbiome of an individual including collection containers for fecal samples may be modified to include a delivery package for returning the collected sample to perform the analysis (Apte at ¶ 37, 44 and Figure 4A).

35 USC 103 Rejections- Response to Arguments.
Applicant’s arguments filed on t 1 December 2021 have been considered. The Applicant asserts that “the Examiner concedes (bottom p. 13) that Bangera does not disclose: wherein the processing unit generates a message for the person to stop or start exercising based on the heart rate data (¶45-57)  and that “the Examiner attempts to ignore this lack of this element, by stating: “The system [of Bangera] is configured to provide indications, suggest action plans and communicate interventions to a user to improve the user's microbiome.” The Applicant then concludes that “But that still is not a message to stop or start exercising based on heart rate data”.
It is respectfully submitted that these arguments are not persuasive. Firstly, nowhere in the Office Action mailed on 23 November 2021 did the Examiner concede that Bangera did not teach that the processing unit generates a message for the person to stop or start exercising based on the heart rate data. The bottom of page 13 of the Office Action mailed on 23 November 2021 reads as follows:


    PNG
    media_image1.png
    129
    770
    media_image1.png
    Greyscale



As such, the Examiner explicitly addressed this limitation in the Office Action.
Secondly, the Applicant is encouraged to revisit MPEP section 2111.04 which describes:
I. "ADAPTED TO," "ADAPTED FOR," "WHEREIN," and "WHEREBY"
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

In the instant claims, the recitation of “wherein the processing unit generates a message for the person to stop or start exercising based on the heart rate data” does not limit the processing unit to performing said function. In claim 1, the processing unit is recited as configured to communicate with the personalized database to obtain data about the person from the personalized database. See claim 1 lines 14-16. The claim further recites that the heart rate/blood pressure monitor “communicate” with the heart rate data and blood pressure data is provided to the personalized database. There is no recitation in the claim that said heart rate/blood pressure data is part of the “data about the person” and that the “analysis” of the “data about the person” performed by the processor (see claim 1 lines 16-17) includes the data from the heart rate/blood pressure monitor. Further, as currently recited in claim 1, the analysis performed by the processor is for the intended purpose of “determining a state of the person’s microbiome” (see claim 1 lines 16-17). The claim does not recite any type of analysis of the heart rate data to determine whether a person or individual needs to “stop” or “start “ exercising so that a corresponding message can be generated. Under the broadest reasonable interpretation of the claim, any processor configured to generate a message will meet the claimed limitation regardless of the content or intended purpose of the message. As explained above, Bangera’s processor is configured to provide messages to a user.  With regard to claim 10, the Applicant asserts that the same arguments presented for claim 1 are applicable to claim 10. As such, Bangera teaches the limitation of “wherein the processing unit generates a message for the person to stop or start exercising based on the heart rate data” as recited in claim 10 for the same reasons above stated.
2) In response to Applicant's arguments against Salem, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection herein has been maintained from the previous office action, any newly cited portions are necessitated by the claim amendments herein and for the purpose of further clarification of the prior art teachings.

Citation of Pertinent Prior Art

US 8,211,035 to Melker teaches a system and a method for characterizing the gaseous content of breath samples.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/               Examiner, Art Unit 1631                                                                                                                                                                                         
/Lori A. Clow/Primary Examiner, Art Unit 1631